                   1   LATHAM & WATKINS LLP
                       Katherine A. Lauer (Bar No. 138010)
                   2      katherine.lauer@lw.com
                       Jason M. Ohta (Bar No. 211107)
                   3      jason.ohta@lw.com
                       Amy E. Hargreaves (Bar No. 266255)
                   4      amy.hargreaves@lw.com
                       12670 High Bluff Drive
                   5   San Diego, CA 92130
                       Telephone: (858) 523-5400
                   6   Facsimile: (858) 523-5450

                   7
                  Steven M. Bauer (Bar No. 135067)
                     steven.bauer@lw.com
                8 505 Montgomery Street, Suite 2000
                  San Francisco, CA 94111
                9 Telephone: (415) 391-0600
                  Facsimile: (415) 395-8095
               10
                  Attorneys for Defendants Sutter Health and
               11 Palo Alto Medical Foundation

               12

               13                                 UNITED STATES DISTRICT COURT

               14                              NORTHERN DISTRICT OF CALIFORNIA

               15                                         SAN FRANCISCO DIVISION

               16

               17       UNITED STATES OF AMERICA ex rel.              Case No. 3:15-cv-01062-LB
                        KATHY ORMSBY,
               18                                                     DECLARATION OF FLORENCE L. DI
                                             Plaintiff,               BENEDETTO IN SUPPORT OF
               19                                                     DEFENDANTS’ UNOPPOSED MOTION
                                      v.                              TO STAY PROCEEDINGS
               20
                        SUTTER HEALTH and PALO ALTO
               21       MEDICAL FOUNDATION,                           Date: May 7, 2020
                                                                      Time: 9:30 a.m.
               22                                                     Courtroom: Courtroom B, 15th Floor
                               Defendants.
               23                                                     Assigned Judge:      Hon. Laurel Beeler
                                                                      Complaint Filed:     March 6, 2015
               24                                                     Trial Date:          None Set

               25

               26

               27

               28

                                                                            DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                                      ISO UNOPPOSED MOTION TO STAY
                                                                                             CASE NO. 3:15-cv-01062-LB
                   1           I, Florence L. Di Benedetto, state and declare as follows:

                   2           1.      I am the Senior Vice President and General Counsel of Sutter Health. In this role,

                   3   I oversee all of the legal, risk, privacy, and information security affairs of Sutter Health and its

                   4   affiliated entities (“Sutter”). I also am a member of Sutter Health’s Executive Leadership Team

                   5   (“ELT”), which is comprised of Sutter Health’s President and CEO, Sarah Krevans (“CEO”),

                   6   and her Senior Vice President direct reports. Sutter Health’s ELT is responsible for leading and

                   7   managing Sutter in a variety of critical areas, including patient care delivery, operations, and

                   8   strategy. It also is responsible for providing coordinated direction to Sutter and its affiliates in

                   9   the event of a disaster.

               10              2.      Sutter’s disaster planning resources include a sophisticated emergency response

               11      system known as the Sutter Health Emergency Management System (“SHEMS”). SHEMS

               12      coordinates and directs Sutter’s response to health care emergencies such as COVID-19, natural

               13      disasters, network outages, and other crises that uniquely challenge Sutter’s operations and

               14      ability to provide patient care. SHEMS is a part of Sutter Health’s Risk Services, function,

               15      which I oversee. As a result, I am the Sutter Health executive primarily accountable for

               16      SHEMS.

               17              3.      On January 23, 2020, Sutter activated SHEMS due to the COVID-19 pandemic

               18      and resulting healthcare emergency. Since its activation, SHEMS has operated 24 hours a day,

               19      seven days a week – virtually until March 9, 2020, and thereafter in-person from the SHEMS

               20      Incident Command Center located in Sutter’s headquarters in Sacramento. I anticipate that

               21      SHEMS will continuously operate in this manner for the foreseeable future until the COVID-19

               22      healthcare emergency is resolved.

               23              4.      At all times, SHEMS has an Incident Commander responsible for directing all

               24      SHEMS activities. I and three other Sutter Health Senior Vice Presidents take turns serving as

               25      the SHEMS Incident Commander on a rotational basis over recurring 16-day periods. During

               26      each recurring 16-day period, each Senior Vice President serves as the SHEMS Incident

               27      Commander for four days; leads SHEMS during its night shift for four days; and otherwise

               28      attends to COVID-19 issues in the SHEMS Incident Command Center or as part of ELT.

                                                                                   DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                           1                 ISO UNOPPOSED MOTION TO STAY
                                                                                                    CASE NO. 3:15-cv-01062-LB
                   1          5.      In addition to serving as a SHEMS rotational Incident Commander since SHEMS’

                   2   activation on January 23, 2020, I work closely with Sutter Health’s CEO, Sutter’s ELT, and

                   3   other senior Sutter leaders to coordinate Sutter’s broader response to the COVID-19 emergency.

                   4   In this regard, I meet with Sutter’s CEO and the ELT seven days a week, and with other senior

                   5   leaders as needed, to address numerous COVID-19 response issues. All ELT members,

                   6   including me, have been redeployed to focus exclusively on addressing the numerous challenges

                   7   presented by the COVID-19 pandemic. Virtually no other work is being done by Sutter’s ELT.

                   8          6.      As the Sutter executive accountable for SHEMS and a rotational Incident

                   9   Commander, and having worked closely with Sutter Health’s ELT on Sutter’s broader COVID-

               10      19 response, I have personal knowledge of the significant anticipated impact of the COVID-19

               11      emergency on California’s healthcare system. Put simply, the anticipated demand of patients

               12      needing medical attention due to COVID-19 is expected to greatly exceed the capacity of

               13      California’s healthcare system. During a March 23, 2020 press conference, California’s

               14      Governor, Gavin Newsom, stated that computer modeling predicts California will need an

               15      additional 50,000 hospital beds to accommodate the anticipated surge in patients requiring

               16      medical care. California also is expected to need a drastic expansion of its critical care bed

               17      capacity, as well as a massive infusion of ventilators, testing kits, personal protective equipment

               18      (“PPE”), and other related supplies to properly care for its patients. California will need

               19      additional patient care providers and other staff to properly meet this demand.

               20             7.      I have been heavily involved in the planning and coordination of Sutter’s efforts

               21      to help California confront this unprecedented crisis. Sutter’s exclusive focus in this regard is to

               22      ensure that it is optimally prepared to meet the anticipated surge in patients and thereby save

               23      lives in the more than 100 communities it serves in Northern California. This is a massive,

               24      company-wide effort requiring the support of all Sutter employees.

               25             8.      Sutter’s effort is largely focused on resources. Sutter’s ELT members and their

               26      respective teams are working diligently to, among other things: (1) maximize Sutter’s capacity to

               27      treat new COVID-19 patients while caring for other patients with non-COVID-19 illnesses,

               28      including by working to triple its critical care bed capacity, suspending all elective procedures,

                                                                                  DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                          2                 ISO UNOPPOSED MOTION TO STAY
                                                                                                   CASE NO. 3:15-cv-01062-LB
                   1   canceling all routine appointments, and otherwise focusing resources on the most critical of

                   2   patient care needs; (2) ensure that Sutter’s facilities and human resources – and most

                   3   importantly, its nurses, doctors and other patient care providers – are optimally redeployed to

                   4   treat the anticipated surge of patients, including by ensuring a process to grant emergency

                   5   privileges for physicians; (3) secure additional PPE, testing equipment, ventilators, and other

                   6   supplies essential to treating the anticipated surge of patients; (4) drastically expand Sutter’s

                   7   telehealth capabilities; and (5) secure and coordinate emergency funding for Sutter’s hospitals.

                   8   All of these activities require the immediate and sustained engagement of Sutter’s administrative

                   9   and clinical leadership, as well as the attorneys in Sutter’s Office of the General Counsel

               10      (“OGC”).

               11             9.      Surge planning is a critical part of this effort, particularly given recent extreme

               12      COVID-19 outbreaks in areas like Italy and New York. SHEMS is, therefore, coordinating and

               13      directing a round-the-clock coordinated surge planning effort in which teams of operators,

               14      clinicians, senior leaders and other employees utilize public health data and other resources to (1)

               15      anticipate worst-case scenarios in terms of patient surge, supply requirements, facilities capacity,

               16      and staffing needs; (2) assess the Sutter Health system’s capability to handle a worst-case-

               17      scenario surge in every respect, from the space in its facilities (both hospital and ambulatory) to

               18      its human resources to its core support services such as supply chain; and (3) based on identified

               19      gaps, reconfigure and/or redeploy existing resources, as well as leverage additional resources as

               20      much as possible. This work, which is ongoing, will ultimately result in each Sutter affiliate

               21      preparing a surge plan for submission – through SHEMS – to Sutter’s ELT for approval. This

               22      requires an immense amount of planning and coordination at all levels, and it further requires

               23      SHEMS and each affiliate to organize and direct teams of employees, often in ways that require

               24      them to spend substantial time away from their ordinary work activities.

               25             10.     Though Sutter’s surge planning is still ongoing, it is clear that Sutter needs to

               26      mobilize substantial additional resources to confront the COVID-19 surge. For example, Sutter

               27      currently projects a need for as many as 900 intensive care unit (“ICU”) beds, which exceeds its

               28      current capacity. Meeting this need will require the reconfiguration of many of Sutter’s hospitals

                                                                                   DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                          3                  ISO UNOPPOSED MOTION TO STAY
                                                                                                    CASE NO. 3:15-cv-01062-LB
                   1   and other facilities, such as ambulatory surgery centers, to accommodate the additional ICU beds

                   2   and/or to make room for non-critical care patients. Sutter also will require additional ventilators,

                   3   anesthesia machines, critical care monitors, IV pumps, PPE, and other supplies to accommodate

                   4   the projected patient care surge. Sutter’s Supply Chain function is working non-stop to try to

                   5   secure these and other materials, both from vendors and donation sources.

                   6           11.     Sutter also has partnered with the State of California to address this crisis.

                   7   California’s Secretary of Health and Human Services has asked Sutter to make the Pacific

                   8   Campus of Sutter’s old California Pacific Medical Center (“CPMC”) available as a healthcare

                   9   facility for providing patient care. Discussions with the State are underway, and teams of Sutter

               10      operators and attorneys are extremely busy working to facilitate a potential State lease of the

               11      Pacific Campus. Sutter teams also are working with the State to assist them in determining how

               12      the State will equip, staff and operate the facility. To facilitate this effort, James Conforti,

               13      Sutter’s Chief Operating Officer, and Jeff Gerard, Sutter’s Chief Strategy Officer, have begun

               14      working with State officials in the Office of Emergency Services to assist them in their effort to

               15      operationalize this facility. Mr. Gerard is working full-time in this capacity, and Mr. Conforti

               16      further supports this effort by chairing the California Hospital Association’s Rapid Response

               17      Team. We also anticipate that Sutter attorneys will provide ongoing legal advice and counsel to

               18      prepare the facility for use by the State. And to support the operations of the facility, we expect

               19      Sutter will provide support services such as engineering resources. This is a massive effort

               20      requiring the rapid mobilization of significant resources within Sutter and substantial

               21      coordination with the State.

               22              12.     The above-described activities are just a part of Sutter’s intense, collective effort

               23      to confront the COVID-19 emergency. It is in the public interest and a matter of life and death,

               24      and Sutter therefore must focus all of its resources on this critical mission. No part of Sutter

               25      Health is untouched by this emergency. Every support function is impacted.

               26              13.     This includes Sutter’s legal function. With very limited exceptions, I work

               27      exclusively on Sutter’s COVID-19 response and will do so for the foreseeable future, both as a

               28      rotational Incident Commander of SHEMS, and as a member of Sutter’s ELT. Almost all of this

                                                                                    DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                           4                  ISO UNOPPOSED MOTION TO STAY
                                                                                                     CASE NO. 3:15-cv-01062-LB
                   1   work is non-legal and focused on ensuring that Sutter can meet the patient care demands of the

                   2   COVID-19 emergency. To the extent that I am required to oversee legal issues during this time,

                   3   almost all of them are unique issues related to the COVID-19 emergency that require extra

                   4   attention. My day-to-day legal work has largely been suspended during this emergency.

                   5          14.     The other attorneys in Sutter’s Office of the General Counsel have similarly

                   6   redirected their attention to ensuring that Sutter can meet the anticipated demand of the COVID-

                   7   19 emergency, and their participation in this effort is as essential as mine. This includes the

                   8   members of the OGC who routinely manage litigation and require strategic litigation direction

                   9   from members of Sutter’s ELT, including me and Sutter’s CEO. These attorneys have been

               10      redirected to address the myriad unique legal issues triggered by the COVID-19 emergency,

               11      including, but not limited to: (1) significant legal issues relating to patient care, such as scope of

               12      practice and physician privilege issues; (2) labor and employment law issues involving Sutter

               13      and its workforce of approximately 55,000 employees, including but not limited to wage-and-

               14      hour issues, union issues, and employee benefit and leave issues; (3) reimbursement issues; (4)

               15      real estate issues, particularly those triggered by Sutter’s potential lease of the old CPMC Pacific

               16      Campus to the State of California; (5) technological issues such as telehealth and ensuring a

               17      stable platform for work to continue remotely, where necessary and appropriate; (6) a multitude

               18      of contractual issues triggered by these emergent circumstances; (7) hospital and ambulatory

               19      licensure issues; and (8) regulatory questions around fraud and abuse issues, billing issues, and

               20      privacy issues stemming from Sutter’s rapid implementation of new service modalities and

               21      alternative care sites. These are just a small sample of the wide range of legal issues confronting

               22      Sutter’s OGC right now. Sutter anticipates that this disruption will only become more acute in

               23      the coming months.

               24             15.     Due to my redeployment and that of my team of OGC attorneys to focus on

               25      supporting Sutter’s COVID-19 response efforts, Sutter’s ability to strategically manage its

               26      litigation is severely compromised and will be for the foreseeable future. Not only are OGC

               27      attorneys largely unavailable to assist with litigation-related activities due to their redeployment,

               28      but much of the OGC’s support staff and their related functions are also unavailable or severely

                                                                                   DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                           5                 ISO UNOPPOSED MOTION TO STAY
                                                                                                    CASE NO. 3:15-cv-01062-LB
                   1   compromised. Moreover, Sutter employees other than clinical staff and limited administrative

                   2   personnel are working remotely, and are thus subject to a number of inefficiencies, including but

                   3   not limited to technological difficulties caused by a sudden surge of remote system users. This

                   4   has caused Sutter’s e-Discovery team to operate at greatly reduced capacity because of email

                   5   search function delays, limitations on the volume of data that can be uploaded remotely, and

                   6   other similar disruptions. In addition, hard copy documents may be unavailable due to the

                   7   closure of many of Sutter’s administrative offices. And Sutter’s IT function (which supports

                   8   Sutter’s e-Discovery team) has been focused not just on the above-referenced telehealth issues,

                   9   but also an increased volume of cyberattacks and other privacy and information security issues

               10      resulting from the deployment of new technologies designed to assist with the COVID-19

               11      emergency.

               12             16.     Witnesses also are largely unavailable. OGC attorneys, members of Sutter’s e-

               13      Discovery team, and Sutter’s outside counsel routinely rely on witnesses from all areas of the

               14      Sutter system to verify facts, provide declarations, give deposition and/or trial testimony, assist

               15      with litigation-related investigations, supply documents, assist expert witnesses, and otherwise

               16      support Sutter’s litigation activities. Most, if not all witnesses in the Sutter system are

               17      unavailable or severely compromised at this time because their efforts, like those of my OGC

               18      attorneys, have been redirected to supporting Sutter’s COVID-19 response.

               19             17.     In short, as to every critical litigation management activity – including executive

               20      level strategic decision-making, the review of briefs and pleadings, the gathering of information

               21      and documents, and the utilization of witness support – Sutter is severely compromised due to its

               22      unprecedented system-wide mobilization of resources to confront COVID-19. As a result, Sutter

               23      would be strategically harmed if this litigation were to proceed on the current schedule because it

               24      is unable to divert resources away from its response to the COVID-19 public health emergency.

               25

               26

               27

               28

                                                                                   DECLARATION OF FLORENCE L. DI BENEDETTO
ATTORNEYS AT LAW
                                                                           6                 ISO UNOPPOSED MOTION TO STAY
                                                                                                    CASE NO. 3:15-cv-01062-LB
                      1          I declare under penalty of perjury under the laws of the State of California that the
                      2   foregoing is true and correct.
                      3                  Executed on -iho/ZAJ-zo          dM{l;._f7 �o
                                                                     ' at -------      , California.
                      4

                      5

                      6
                                                                                       Florence L. Di Benedetto
                      7
                      8

                      9

                  10
                 11

                 12

                 13

                 14
                 15
                 16

                  17
                 18

                 19
                 20

                 21

                 22
                 23

                 24

                 25
                 26
                 27

                 28

LATHAMaWATKI NS"-'
                                                                                    DECLARATION OF FLORENCE L. DI BENEDETTO
   ATTORNEYS AT LAW                                                         7                 ISO UNOPPOSED MOTION TO STAY
                                                                                                   CASE NO. 3:15-cv-01062-LB
